NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       No. 09-3651

                                   OLGA AGEYEVA,
                                            Petitioner

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                                  Respondent

                          Petition for Review of an Order of the
                              Board of Immigration Appeals
                               (Agency No. A099-683-176)
                           Immigration Judge: Annie S. Gracy

                    Submitted pursuant to Third Circuit LAR 34.1(a)
                                 September 20, 2010

                       Before: McKEE, Chief Judge, AMBRO and
                              CHAGARES, Circuit Judges

                             (Opinion filed: April 21, 2011)

                                        OPINION

McKEE, Chief Judge.

       Olga Ageyeva1 petitions for review of a final order of removal of the Board of

Immigration Appeals which upheld the decision of an Immigration Judge denying her

applications for asylum, withholding of removal, and relief under Article 3 of the


       1
      In her brief, she refers to herself as AAgeeva.@ However, through almost
everywhere in the record, including her asylum application, she is referred to as
AAgeyeva.@ Therefore, we will refer to her as AAgeyeva.@
Convention Against Torture (ACAT@). For the reasons that follow, we will deny the

petition for review. 2 This Court’s jurisdiction over final orders of removal is generally

governed by section 242(a)(1) of the Immigration and Nationality Act, codified at 8

U.S.C. ' 1252(a)(1).

                                              I.

    The agency=s finding of facts, including adverse credibility findings, are Aconclusive

unless any reasonable adjudicator would be compelled to conclude to the contrary.@ INA

' 242(b)(4)(B), 8 U.S.C. ' 1252(b)(4)(B); Gao v. Ashcroft, 299 F.3d 266, 272 (3d Cir.

2002). Section 242(b)(4)(B) codified the Supreme Court=s highly deferential substantial

evidence test set forth in INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992). Under the

substantial evidence test, if the petitioner Aseeks to obtain judicial reversal of the BIA=s

determination, he must show that the evidence he presented was so compelling that no

reasonable fact-finder could fail to find the requisite fear of persecution.@ Elias-Zacarias,

502 U.S. at 483-84. We Amust uphold the [agency=s] findings if there is substantial

evidence on the record to support them, which is such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.@ Kibinda v. Att=y Gen., 477 F.3d

113, 119 (3d Cir. 2007) (citation and internal quotation marks omitted). Under this

deferential standard, the agency=s Afinding must be upheld unless the evidence not only

       2
        Even though Ageyeva did not file her application until more than one year after
her arrival in the United States, the IJ waived the one-year filing deadline, 8 U.S.C. '
1158(a)(2)(B), because Ageyeva suffered from a mental breakdown soon after her arrival
in the United States.


                                              2
supports a contrary conclusion, but compels it.@ Abdille v. Ashcroft, 242 F.3d 477, 483-

84 (3d Cir. 2001) (citation omitted).

       Where, as here, the BIA issues its own decision on the merits and not simply a

summary affirmance of the IJ’s decision, we review the BIA=s decision as the final

agency decision. Li v. Att=y Gen., 400 F.3d 157, 161-62 (3d Cir. 2005).

                                             II.

       Section 208(b)(1) of the INA, 8 U.S.C. ' 1158(b)(1), gives the Attorney General

the discretion to grant asylum to any alien who meets the requirements of that section, if

the Attorney General determines that the alien is a Arefugee@ as defined in INA '

101(a)(42)(A), 8 U.S.C. ' 1101(a)(42)(A). A Arefugee@ is an alien who is unable or

unwilling to return to his or her country of origin Abecause of persecution or a well-

founded fear of persecution on account of race, religion, nationality, membership in a

particular social group, or political opinion.@ 8 U.S.C. ' 1101(a)(42)(A). AIn order to

establish past or future persecution, an applicant must show past or potential harm rising

to the level of persecution on account of a statutorily enumerated ground that is

committed by the government or by forces the government is unable or unwilling to

control.@ Kibinda v. Att=y Gen., 477 F.3d 113, 119 (3d Cir. 2007) (citation and internal

quotation marks omitted).

       If an alien shows that he or she has suffered past persecution in a particular

country, a rebuttable presumption arises that the alien has a well-founded fear of future

persecution in that country. 8 C.F.R. ' 1208.13(b)(1). The presumption can be rebutted

                                             3
if the government shows, by a preponderance of the evidence, either: (1) that country

conditions have changed to the extent that the alien no longer has a well-founded fear of

future persecution; or (2) the alien could avoid future persecution by relocating to another

part of the country of removal. 8 C.F.R. ' 1208.13(b)(1)(i)(A), (B). Absent a showing of

past persecution, an alien can establish eligibility for asylum by demonstrating a

subjectively genuine and objectively reasonable well-founded fear of future persecution

on account of a protected ground. Lukwago v. Ashcroft, 329 F.3d 157, 174-75 (3d Cir.

2003).

         To qualify for withholding of removal, an alien must show a clear probability (i.e.,

that it is more likely than not) that, if returned to his or her country, the alien=s life or

freedom would be threatened on account of race, religion, nationality, membership in a

particular social group, or political opinion. See INA ' 241(b)(3), 8 U.S.C. ' 1231(b)(3);

INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

         The alien has the burden of proving eligibility for asylum and withholding of

removal. 8 U.S.C. ' 1158(b)(1)(B)(i); 8 U.S.C. ' 1231(b)(3)(C); 8 C.F.R. '' 1208.13(a),

1208.16(b). Failure to satisfy the lower standard of proof required to establish eligibility

for asylum necessarily results in a failure to show eligibility for withholding of removal.

Lukwago, 329 F.3d at 182.

         An applicant may be granted CAT protection if he or she shows that it is more

likely than not that he or she would be tortured if removed. 8 C.F.R. ' 1208.16(c)(2); see

also 8 C.F.R. ' 1208.18(a) (defining Atorture@).

                                                4
                                             III.

       The BIA found Ageyeva not credible because of unexplained discrepancies

between her version of events and her supporting documentation. Specifically, the BIA

found Ageyeva not credible because Ageyeva=s version of events (explained through her

affidavit attached to her asylum application and her testimony at the hearing) was

inconsistent with three affidavits she submitted in support of her claims.

       Ageyeva claimed that she was arrested and detained for three days as a result of

her ongoing participation in opposition party political activity, and her arrest, detention

and political activity were the basis for her claims for relief. However, the BIA noted

significant, unexplained omissions from Ageyeva=s supporting affidavits. First,

Dolenchuk=s affidavit did not mention that Ageyeva was detained for three days, even

though Ageyeva claimed that Dolenchuk was aware of the arrest and detention. In

addition, Dolenchuk=s affidavit did not mention that Ageyeva engaged in any political

activities. Second, Ageyeva=s daughter=s affidavit did not mention that she, Ageyeva or

Ageyeva=s son were ever arrested or detained. Third, Komarovsky=s affidavit did not

mention that Ageyeva was ever arrested or detained, although it did mention that the

government was looking for her and he believed that she would be arrested if she

returned to Turkmenistan.

       We agree with the BIA that Athese are all significant omissions and discrepancies.@

The failure of affidavits to mention Ageyeva=s arrest, detention and political activity B

which were the basis for her claims for relief B provides ample support for the BIA=s

                                              5
adverse credibility determination.

       Ageyeva was given an opportunity to explain the discrepancies, but failed to do

so. During cross-examination, Ageyeva repeatedly testified that Dolenchuk knew about

her arrest and three-day detention. When asked about the affidavit=s failure to mention

the arrest, Ageyeva first attempted to distinguish between an arrest and an interrogation.

However, this attempted explanation failed because the affidavit did not mention

interrogation either. Ageyeva then testified that no one had asked about her arrest.

However, this explanation failed as well because, as DHS notes, Dolenchuk=s affidavit

was prepared specifically for Ageyeva=s asylum application. Thus, there is no reason

why the affidavit would not have mentioned Ageyeva=s arrest or her political activity,

which were the foundation of her asylum application.

       With regard to Dolenchuk=s affidavit not mentioning that Ageyeva engaged in any

political activity, Ageyeva, in her appeal to the BIA, argued that Dolenchuk might not

have had any knowledge of her political activity. She makes this same argument in her

petition for review. However, Ageyeva=s affidavit stated that in 1996, at Iklymov=s

request, she and Dolenchuk took a sealed package containing documentation of human

rights violations to Uzbekistan, from where it was to be delivered to Moscow. In

addition, Ageyeva=s affidavit stated that, since 1998, she had collected information about

human rights violations that were to be transferred to the Voice of Freedom radio station

in Moscow; that Dolenchuk brought the information to Moscow; and that she helped

Dolenchuk bring the materials onboard a plane. Ageyeva=s claim that Dolenchuk might

                                             6
not have had any knowledge about her political activity completely ignores this evidence,

which she provided herself.

   The BIA also held that Ageyeva failed to explain the omissions from her daughter=s

affidavit, which, as noted, failed to mention her own arrest, and her brother=s repeated

arrests and beatings, and Ageyeva’s arrest. At the hearing before the IJ, counsel for DHS

asked Ageyeva several times why her daughter=s affidavit failed to mention these arrests.

Ageyeva first responded that her daughter Aonly send an affidavit regarding her, how she

was treated.@ Later, she claimed her daughter was not arrested at all, but was only

detained for two hours. The BIA was skeptical of these explanations and so are we.

Like Dolenchuk=s affidavit, Ageyeva=s daughter=s affidavit was prepared for Ageyeva=s

asylum application. Therefore, it makes no sense for Ageyeva=s daughter=s application

not to include information that would help Ageyeva=s claim, i.e., Ageyeva=s arrest and her

brother=s arrests. Moreover, even if the daughter=s affidavit only discussed what

happened to her, there is no reason for her not to have mentioned her own arrest or

detention, however brief it may have been.

       With regard to Komarovsky=s affidavit, the BIA found that Ageyeva was unable to

explain why his affidavit did not mention her arrest. When asked specifically about this

omission, Ageyeva was non-responsive. She stated that he was arrested, imprisoned for

five months, and then came to the United States. In her brief, Ageyeva appears to claim

that Komarovsky may not actually have known that she had been arrested. However, this

is a completely different explanation than her non-responsive answer at the hearing.

                                             7
Moreover, it is sheer speculation on Ageyeva=s part.

       In sum, because of the inconsistencies between Ageyeva=s version of the events, as

explained in her affidavit attached to her asylum application and her testimony at the

hearing, and the affidavits of Dolenchuk, Ageyeva=s daughter and Komarovsky, and

because Ageyeva was unable to explain the inconsistencies, we conclude that the BIA=s

adverse credibility determination is supported by substantial evidence.

       The BIA was also concerned by the absence of any corroboration. A[A]n applicant

for asylum must provide reliable evidence to corroborate testimony when it is reasonable

to expect corroborating evidence and there is no satisfactory explanation for its absence.@

Sandie v. Att=y Gen., 562 F.3d 246, 252 (3d Cir. 2009) (citation omitted). AIt is

reasonable to expect corroboration for testimony that is central to an applicant=s claim

and easily subject to verification.@ Id. (citation omitted).

       The BIA noted that there was no reason Ageyeva could not have obtained a more

detailed affidavit from her daughter because Ageyeva was in regular contact with her.3

In addition, Ageyeva conceded that she could have obtained an affidavit from her son. In

her brief, Ageyeva contends that her son was unable to provide an affidavit because he

was still living in Turkmenistan until one month before her hearing before the IJ.

However, and assuming his presence in Turkmenistan is the reason he was unable to

provide an affidavit when Ageyeva originally submitted her documentation, it does not

       3
         In fact, Ageyeva=s daughter called Ageyeva=s cell phone during the hearing before
the IJ to check on the status of her mother=s case.


                                               8
explain why he did not submit an affidavit after he left Turkmenistan and began living in

the Ukraine.

       With regard to her daughter, Ageyeva simply says that her daughter had already

submitted an affidavit in support of Ageyeva=s asylum application and did not need to

submit a supplement. However, as DHS notes, her argument misses the point. The point

is not that her daughter did not need to submit a supplement to her affidavit, but rather

her daughter could have submitted a supplement, and Ageyeva offers no reason why her

daughter could not have submitted a supplement.

       With regard to corroboration from Komarovsky, Ageyeva claimed before the BIA

that he was unavailable to testify at her hearing because he was testifying at another

hearing in Canada on the day of her hearing. However, she does not explain why he

could not have submitted a more detailed affidavit, even if he was not available to testify

at her hearing.

       For all these reasons, Ageyeva has not shown that further corroboration was

unavailable. 8 U.S.C. ' 1252(b)(4).




                                             9
       The BIA also upheld the IJ’s denial of her claim for relief under the CAT, holding

that she did not meet her burden of proof to sustain the CAT claim. Ageyeva=s claim for

relief under the CAT was premised on the same evidence she advanced for her

applications for asylum and withholding of removal. The adverse credibility

determination is therefore also dispositive of her CAT claim. See Zine v. Mukasey, 517

F.3d 535, 541 (8th Cir. 2008) (AWhen asylum, withholding of removal and CAT claims

are based on the same discredited testimony, the adverse credibility finding is fatal to all

three claims.@) (citation and internal quotations omitted).

       Finally, the BIA rejected Ageyeva=s claim that she has a well-founded fear of

future persecution in Turkmenistan. She contended that the background evidence and

country reports indicate that Turkmenistan=s government will persecute her or torture her

if returned to Turkmenistan because she left the country and applied for asylum.

However, she produced no credible evidence that the government of Turkmenistan even

knew that she applied for asylum.

                                             IV.

       For all of the above reasons, we will deny the petition for review.




                                             10